PER CURIAM
Plaintiff brought this FED proceeding, seeking possession of a mobile home on 14 acres in Polk County. In 1986, the parties entered into a lease-option agreement drafted by plaintiff which provides, in part:
“Lessees agree to make repairs and improvements on the real property and mobile home, including repairing plumbing, floors, appliances, carpet and linoleum. Lessees to provide the necessary materials and labor for said improvements. In consideration for rental of the property from March 1, 1986, through October 1, 1993, and making the improvements thereon, Lessor agrees to reduce the purchase price from the current sale price of FORTY-TWO THOUSAND and No/100 Dollars, to THIRTY-TWO THOUSAND and No/100.”
Plaintiffs complaint alleged that defendants had breached the agreement by failing to make the repairs and improvements. She argues that the trial court erred in giving judgment for defendants because, when the agreement did not. specifically set a time within which the improvements would be completed, the court should have implied a “reasonable time.” She contends that the evidence showed that respondents had not substantially performed and did not intend to do so.
There was no error. The agreement is unambiguous that the consideration for the improvements is a reduction in the purchase price.1 Any breach as to making improvements becomes an issue if, and when, respondents exercise the option, which does not expire until October 1, 1993.
Affirmed.

 Plaintiff asserts that parol evidence shows that the parties intended the consideration to be reduced rent. The trial court refused to consider the evidence. Plaintiff did not object to the refusal, nor assign it as error.